MEMORANDUM ***
In these consolidated appeals, Jesus Antonio Enriquez-Montano appeals from the district court’s judgments and challenges his guilty-plea conviction and 64-month sentence for reentry after deportation, in violation of 8 U.S.C. § 1326, and the revocation of supervised release and the consecutive 21-month sentence imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Enriquez-Montano’s counsel has filed a brief stating thht there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Enriquez-Montano the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Enriquez-Montano has waived his right to appeal his conviction and sentence, and also waived his right to challenge the revocation of supervised release and the sentence imposed upon revocation. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issue as to the validity of the waivers. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009). We accordingly dismiss the appeals. See id. at 988.
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except, as provid- . ed by 9th Cir. R. 36-3.